Citation Nr: 0533131	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-13 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to VA death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and neighbor



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The service department has certified that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including in the recognized guerrillas, in 
the service of the United States Armed Forces.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 2004, the Board identified the 
issue as whether new and material evidence had been received 
to establish legal entitlement to VA death benefits.  The 
Board remanded the claim to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, for additional development.  The case is now 
before the Board for final appellate consideration.

The Board notes that the issue on appeal is legal entitlement 
to VA death benefits on the merits.  While the RO considered 
a June 2001 decision denying the appellant's original claim 
to be final, the Board finds that correspondence received 
within the following the year continued the appellant's 
original claim and the June 2001 denial did not become final.  
The Board further finds that a decision on the merits will 
not prejudice the appellant.  The appellant was provided all 
assistance and notice with respect to the merits of her 
claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the appellant has received the required notice.

2.  The service department has certified that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including in the recognized guerrillas, in 
the service of the United States Armed Forces.  


CONCLUSION OF LAW

The requirements of basic eligibility for VA death benefits 
based on qualifying service by the appellant's spouse have 
not been met.  38 U.S.C.A. §§ 101(2), 107 (West 2002); 38 
C.F.R. §§ 3.40, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in June 2003; 
decisions in June 2001 and June 2002; a statement of the case 
in March 2003; and a supplemental statement of the case in 
March 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the merits of the 
underlying claim, the evidence considered, the pertinent laws 
and regulations with respect to the merits of the underlying 
claim, and the reasons for the decision.  VA made all efforts 
to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed with respect to the 
underlying merits of the claim, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The relevant law provides that the surviving spouse of a 
veteran is entitled to receive VA improved death pension 
benefits if the veteran had qualifying service under 38 
U.S.C.A. § 1521(j) (West 2002).  The term veteran means a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.1(d) (2005).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Venturella v. Gober, 10 Vet. App. 340, 341- 
42 (1997) (embracing the holding in Duro).  Further, "service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed forces."  Duro and 
Venturella, both supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

In May 2001, the service department provided that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the services of the United States Armed 
Forces.  

As a result, the appellant's spouse did not have active 
military service for the purpose of establishing entitlement 
to VA pension benefits and the appellant is not entitled to 
non-service-connected death pension benefits.  Cacalda at 
264, supra.  There is no legal basis on which the appellant's 
claim for death pension benefits can be based.  The Board is 
bound by 38 U.S.C.A. § 107(a), and therefore has no choice 
but to deny the appellant's death pension claim.  See 38 
U.S.C.A. §§ 501(a), 7104(c) (West 2002); 38 C.F.R. § 19.5 
(2005).  As the law, and not the evidence, is dispositive, 
the appeal must be denied due to the absence of legal merit.  
See Sabonis, supra.


ORDER

Legal entitlement to VA death benefits is denied.

____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


